Title: To Thomas Jefferson from Gaudenzio Clerici, [31 August 1788?]
From: Clerici, Gaudenzio
To: Jefferson, Thomas


          
            
              Honble Sir
            
            Hotel de fleury rue Ste. Anne. Noon.
          
          It cannot be pride; it cannot be diffidence; nor can it be a false sentiment of shame to acknowledge my poverty already Known to you, that I feel an unsurmountable discouragement in soliciting again by words of mouth your uman assistance in this present Epoca of distress. It is, Honble. Sir, a right apprehension of the danger, in which I expose myself to lose thro’ importunity and indiscretion that little credit, which possibly I might have enjoyed before, and which would be my ambition to encrease. Cruel necessity! Did I foresee but difficulties and sufferings in the way, I am confident my Heart would be willingly disposed to undergo any, However great they might be rather than advancing this repeated indiscret step. But I see no end in my Calamities were I to miss the opportunity of soon returning among some well disposed friends I left in that Continent. Six Louis d’or are all the Tresor I can depend upon to carry me over the Atlantic! Add, Honble. Sir, I beg a few guineas more!—It would be the most unpardonable meaness of mind in me was I to think inducing you to it by a promise of restitution. I would However, if in my life I’ll be master of the sum you generously advance to save me from distress return it to your Hands that you may dispose it to Charitable and uman objects which in my consideration might have been posponed.—I am very respectfully Your most Huml. Serv.,
          
            
              Gaudenzio Clerici
            
          
          
            P.S. I propose setting off in about two Hours.
          
         